UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1823


IFTIKHAR H. SAIYED,

                Plaintiff - Appellant,

          v.

3-S NETWORK INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:14-cv-00528-REP)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Iftikhar H. Saiyed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Iftikhar       H.    Saiyed    appeals       the     district       court’s      order

dismissing, without prejudice to any state law claims Saiyed may

have    against       Defendant      3-S    Network       Inc.      (“3-S”),    his     civil

action alleging 3-S wrongfully terminated his employment.                                  We

have    reviewed        the    record       and     find       no      reversible     error.

Accordingly, we deny Saiyed’s motion for appointment of counsel

and affirm the district court’s order.                         Saiyed v. 3-S Network

Inc.,    No.    3:14-cv-00528-REP           (E.D.     Va.      June     29,    2015).      We

dispense       with    oral     argument      because          the     facts    and     legal

contentions      are       adequately      presented      in     the    materials     before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             2